This plaintiff in error, hereinafter called defendant, was convicted in the district court of Caddo county of manslaughter in the first degree, and his punishment fixed at confinement in the state penitentiary for a term of five years.
The judgment was rendered in March, 1926, and the appeal lodged in this court in September, 1926. No briefs in support of the appeal have been filed, and no appearance was made for oral argument at the time *Page 334 
the case was submitted. We have examined the record with care and find that the homicide occurred at a country dance. Defendant attempted to shoot a young man named Martin, but the bullet missed Martin and struck and killed a small boy. The case appears to have been fairly tried and the issues fairly submitted; the evidence would have warranted a more severe punishment than that assessed.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.